Filed 2/29/16 P. v. Thornton CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D068880

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN130098)

KEITH THORNTON,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, David J.

Danielsen, Judge. Affirmed.

         Richard L. Fitzer for Defendant and Appellant.

         No appearance for Respondent.

         In 2002, a jury convicted Keith Richard Thornton of first degree burglary (Pen.

Code,1 §§ 459, 460); second degree commercial burglary (§ 459) and receiving a stolen

vehicle (§ 496d). Multiple strike allegations were also found true. Thornton was

sentenced in this case and one other to an aggregate term of 102 years to life in prison.



1        All further statutory references are to the Penal Code unless otherwise specified.
       In March 2014, Thornton filed a petition under Proposition 36 (§ 1170.126) to

recall his sentence. In August 2015, Thornton filed a petition under Proposition 47

(§ 1170.18) to redesignate certain felony convictions as misdemeanors.

       Ultimately the trial court granted Proposition 36 relief and resentenced Thornton

to an aggregate term of 35 years, 8 months to life. The court denied Proposition 47 relief,

finding the burglary was of a private garage, and Thornton could not show the value of

the stolen vehicle was less than $950.

       Thornton filed a timely notice of appeal.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), indicating he has not been able to identify any reasonably arguable

issues for reversal on appeal. Counsel asks this court to review the record for error as

mandated by Wende. We offered Thornton the opportunity to file his own brief on appeal

but he has not responded.

                                STATEMENT OF FACTS

       The probation report shows that Thornton stole a motorcycle out of an open,

attached garage on April 2, 2001. On April 13, 2001, a victim reported an all terrain

vehicle (ATV) was stolen from a garage in Imperial County. On April 15, 2001,

Thornton was observed loading an ATV into his truck. He was arrested. It was

determined that the original ATV had been taken apart and reassembled with parts from

other ATV's.




                                             2
                                      DISCUSSION

       As we have noted, appellate counsel has filed a brief pursuant to Wende, supra, 25
Cal. 3d 436, requesting this court to review the record for error. In compliance with

Anders v. California (1967) 386 U.S. 738 (Anders), counsel has identified the following

possible, but not reasonably arguable issue to assist us in our review of the record:

       Whether the trial court erred by denying Thornton's motion to reduce the three

counts in case SCN130098 to misdemeanors.

       We have reviewed the entire record in compliance with Wende, supra, 25 Cal. 3d
436 and Anders, supra, 386 U.S. 738 and have not been able to identify any reasonably

arguable issues for reversal on appeal. Competent counsel has represented Thornton on

this appeal.

                                      DISPOSITION

       The order denying Thornton's petition for relief under section 1170.18 is affirmed.




                                                                   HUFFMAN, Acting P. J.

WE CONCUR:


                   McINTYRE, J.


                   O'ROURKE, J.




                                             3